Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  May 27, 2009                                                                                                  Marilyn Kelly,
                                                                                                                   Chief Justice

  138320                                                                                              Michael F. Cavanagh
                                                                                                      Elizabeth A. Weaver
                                                                                                       Maura D. Corrigan
                                                                                                      Robert P. Young, Jr.
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway,
  ARCHIE A. VAN ELSLANDER,                                                                                              Justices
            Plaintiff-Appellant,
  v                                                                SC: 138320
                                                                   COA: 274966
                                                                   Oakland CC: 2003-051583-CZ
  THOMAS SEBOLD & ASSOCIATES, INC.,
  DANIEL S. FOLLIS, and MARY ELIZABETH
  FOLLIS,
             Defendants-Appellees,
  and

  HOME INSPECTORS NORTH, INC. and
  LINCOLN WOOD PRODUCTS, INC.,
           Defendants.

  _________________________________________/

        On order of the Court, the application for leave to appeal the December 2, 2008
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          May 27, 2009                        _________________________________________
           0518                                                               Clerk